 Case 2:20-cv-06503-RGK-JDE Document 76 Filed 07/30/21 Page 1 of 1 Page ID #:1205

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-06503-RGK-JDE                                      Date     July 30, 2021
 Title             Clint Eastwood et al v. Sera Labs, Inc. et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                 Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER



      On June 23, 2021, the Court denied without prejudice plaintiffs’ Motion for Default
Judgment against defendant Mediatonas UAB. Plaintiffs shall file a renewed motion for default
judgment on or before August 13, 2021 or show cause in writing why the matter should not be
dismissed for lack of prosecution.
         IT IS SO ORDERED.

                                                                                                  :

                                                                Initials of Preparer   sw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
